Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE INTEREST OF:

A.C.C., A MINOR CHILD.

§
 
§
 
§
 
§
 
§

§


No. 08-11-00181-CV

Appeal from
 388th District Court

of El Paso County, Texas

(TC # 2006CM3059)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1 because the parties have reached a settlement.  We grant the motion and dismiss
the appeal with prejudice.  The motion to dismiss does not reflect that the parties have reached an
agreement regarding costs.  Accordingly, we assess costs against Appellant.  See Tex.R.App.P.
42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

November 2, 2011                                           
                                                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Antcliff, J.